Exhibit 10.3

LOCK-UP AGREEMENT

This LOCK-UP AGREEMENT (this “Agreement”) is made as of July     , 2015 by the
undersigned person or entity (the “Restricted Holder”) and is being delivered to
ViewRay, Inc., a Delaware corporation formerly known as Mirax Corp. (the
“Parent”) in connection with the Merger (as defined below).

WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of July     , 2015 (the “Merger
Agreement”), by and among the Parent, Vesuvius Acquisition Corp., a Delaware
corporation (the “Acquisition Subsidiary”), and ViewRay Technologies, Inc., a
Delaware corporation (the “Company”), the Acquisition Subsidiary will merge with
and into the Company, with the result of such merger being that the Company will
be the surviving entity and become a wholly-owned subsidiary of the Parent, with
all the Company stockholders exchanging their shares of capital stock of the
Company for shares of Parent Common Stock (as defined below) pursuant to the
terms of the Merger Agreement (the “Merger”);

WHEREAS, simultaneously with the closing of the Merger, Parent will complete a
private placement offering (the “Private Placement Offering”) of a minimum of
8,000,000 shares of common stock of the Parent, par value $0.01 per share (the
“Parent Common Stock”), at a purchase price of $5.00 per share;

WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Parent Common Stock owned by the Restricted Holder and all securities owned
by the Restricted Holder that are convertible into or exercisable or
exchangeable for Parent Common Stock, in each case whether owned on the date of
closing of the Merger or thereafter acquired, including, without limitation,
shares of Parent Common Stock purchased in the Private Placement Offering
(collectively, the “Restricted Securities”), shall be subject to certain
restrictions on Disposition (as defined herein), and the Restricted Holder will
be subject to certain other restrictions relating to the Parent Common Stock,
subject to certain conditions all as more fully set forth herein;

NOW, THEREFORE, as an inducement to and in consideration of the Parent’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1. Restrictions.

(a) During the period of six (6) months immediately following the closing date
of the Merger (the “Restricted Period”), the Restricted Holder will not,
directly or indirectly: (i) offer, sell, assign, transfer, pledge, contract to
sell, or otherwise dispose of, or announce the intention to otherwise dispose
of, any Restricted Securities or (ii) enter into any swap, hedge or similar
agreement or arrangement that transfers, in whole or in part, the economic
consequence of ownership of the Restricted Securities (with the actions
described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”).



--------------------------------------------------------------------------------

(b) In addition, during the period of twelve (12) months immediately following
the closing date of the Merger, the Restricted Holder will not, directly or
indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Exchange Act), whether or not against the box,
establish any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to any shares of the Parent Common Stock, borrow or
pre-borrow any shares of the Parent Common Stock, or grant any other right
(including, without limitation, any put or call option) with respect to shares
of the Parent Common Stock or with respect to any security that includes, is
convertible into or exercisable for or derives any significant part of its value
from shares of the Parent Common Stock or otherwise seek to hedge the Restricted
Holder’s position in the Parent Common Stock.

(c) Notwithstanding anything contained herein to the contrary, the restrictions
set forth in Section 1(a) shall not apply to:

 

  (i) if the Restricted Holder is a natural person, any transfers made by the
Restricted Holder (A) as a bona fide gift to any member of the immediate family
(as defined below) of the Restricted Holder or to a trust the beneficiaries of
which are exclusively the Restricted Holder or members of the Restricted
Holder’s immediate family, (B) by will or intestate succession upon the death of
the Restricted Holder or (C) as a bona fide gift to a charity or educational
institution;

 

  (ii) if the Restricted Holder is a corporation, partnership, limited liability
company or other business entity, any transfers to a charitable organization, or
to any current or former stockholder, partner, manager, director, officer,
employee or member of, or owner of a similar equity interest in, the Restricted
Holder or its affiliates, as the case may be, if, in any such case, such
transfer is not for value, including the subsequent transfer by any of the
previously described transferees to a charitable organization;

 

  (iii) if the Restricted Holder is a corporation, partnership, limited
liability company or other business entity, any transfer made by the Restricted
Holder (A) in connection with the sale or other bona fide transfer in a single
transaction of all or substantially all of the Restricted Holder’s capital
stock, partnership interests, membership interests or other similar equity
interests, as the case may be, or all or substantially all of the Restricted
Holder’s assets, in any such case not undertaken for the purpose of avoiding the
restrictions imposed by this Agreement, (B) to another corporation, partnership,
limited liability company or other business entity so long as the transferee is
an affiliate (as defined below) of the Restricted Holder or (C) to any
investment fund or other entity that controls or manages the Restricted Holder
(including, for the avoidance of doubt, a fund managed by the same manager or
managing member or general partner or management company or by an entity
controlling, controlled by, or under common control with such manager or
managing member or general partner or management company as the Restricted
Holder or who shares a common investment advisor with the Restricted Holder) and
such transfer is not for value;

 

2



--------------------------------------------------------------------------------

  (iv) if the Restricted Holder is a trust, to a trustor or beneficiary of the
trust and such transfer is not for value;

 

  (v) transactions relating to the Restricted Securities acquired in open market
transactions after the closing date of the Merger;

 

  (vi) any transfers of Restricted Securities to the Parent upon a vesting event
or upon the exercise of options or warrants to purchase the Parent’s securities,
in each case on a “cashless” or “net exercise” basis to cover tax withholding
obligations of the Restricted Holder in connection with such vesting or
exercise;

 

  (vii) any transfers of the Restricted Securities by operation of law,
including pursuant to a domestic order or a negotiated divorce settlement;

 

  (viii) any transfers of the Restricted Securities to the Parent pursuant to
agreements under which the Parent has the option to repurchase such Restricted
Securities or the Parent has a right of first refusal with respect to transfers
of such Restricted Securities;

 

  (ix) any transfers of the Restricted Securities pursuant to a bona fide
third-party tender offer, merger, consolidation or other similar transaction
made to all holders of Restricted Securities involving a change of control of
the Parent;

 

  (x) the exercise of any right with respect to, or the taking of any other
action in preparation for, a registration by the Parent of Restricted
Securities;

 

  (xi) the resale of shares of Parent Common Stock by the Restricted Holder in
any secondary offering by the Parent of equity securities registered under the
Securities Act of 1933, as amended (the “Securities Act”); and

 

  (xii) any Disposition by a Restricted Holder who is not an executive officer
of the Parent where the other party to such Disposition is another Restricted
Holder;

provided, however, that (A) in the case of any transfer described in clause (i),
(ii), (iii), (iv) or (vii) above, it shall be a condition to the transfer that
the transferee executes and delivers to the Parent not later than one business
day prior to such transfer, a written agreement in substantially the form of
this Agreement for the balance of the Restricted Period (it being understood
that any references to “immediate family” in the agreement executed by such
transferee shall expressly refer only to the immediate family of the Restricted
Holder and not to the immediate family of the transferee) and otherwise
reasonably satisfactory in form and substance to the Parent, (B) in the case of
any transfer described in clause (i), (ii), (iii), (iv), (v) or (xii) above,
such transfers are not required to be reported under Section 16 of the Exchange
Act, and the Restricted Holder does not otherwise voluntarily effect any public
filing or report regarding such transfers during the Restricted Period, (C) in
the case of any transfer to the Parent described in clause (vi) above, (1) such
transfers are not required to be reported under Section 16 of the Exchange Act,
and the Restricted Holder does not otherwise voluntarily effect any public
filing or report regarding such transfers during the first 30 days of the
Restricted Period and (2) after such 30 days, any filing under Section 16 of the
Exchange Act related to such transfer shall clearly indicate in the

 

3



--------------------------------------------------------------------------------

footnotes thereto that (a) the filing relates to the circumstances described in
clause (vi) above, (b) no shares were sold by the reporting person and (c) any
remaining shares received upon exercise of an option or a warrant (net of any
shares transferred in connection with such “cashless” or “net exercise” to cover
tax withholding obligations) or the remaining vested shares are subject to a
written agreement with the Parent in substantially the form of this Agreement
for the balance of the Restricted Period, (D) in the case of any transfer
described in clause (ix) above, in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Restricted
Securities owned by the Restricted Holder shall remain subject to the
restrictions contained in this Agreement, and (E) in the case of clause
(x) above, no actual transfer of the Restricted Holder’s Restricted Securities
registered pursuant to the exercise of such rights under clause (x) shall occur
during the Restricted Period. For purposes of clause (ix), “change of control”
shall mean the transfer (whether by tender offer, merger, consolidation or other
similar transaction), in one transaction or a series of related transactions, to
a person or group of affiliated persons, of the Parent’s voting securities if,
after such transfer, such person or group of affiliated persons would hold more
than 50% of the outstanding voting securities of the Parent (or the surviving
entity). For purposes of this paragraph, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin;
and “affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act.

(d) Furthermore, during the Restricted Period, the Restricted Holder may
exercise any rights to purchase, exchange or convert any stock options granted
pursuant to the Parent’s equity incentive plans existing as of the date of the
Merger or warrants or any other securities existing as of the date of the
Merger, which securities are convertible into or exchangeable or exercisable for
Parent Common Stock, if and only if the shares of Parent Common Stock received
upon such exercise, purchase, exchange or conversion shall remain subject to the
terms of this Agreement.

(e) In addition, the restrictions on transfer and disposition of the Restricted
Securities during the Restricted Period shall not apply to the repurchase of
Restricted Securities by the Parent in connection with the termination of the
Restricted Holder’s employment or other service with the Parent.

(f) Notwithstanding anything herein to the contrary, nothing herein shall
prevent the Restricted Holder from establishing a 10b5-1 trading plan that
complies with Rule 10b5-1 under the Exchange Act (“10b5-1 Trading Plan”) or from
amending an existing 10b5-1 Trading Plan so long as there are no sales of
Restricted Securities under such plans during the Restricted Period; and
provided that no public announcement or filing under the Exchange Act, if any,
is required or voluntarily made by or on behalf of the Restricted Holder or the
Parent regarding the establishment of a 10b5-1 Trading Plan or the amendment of
a 10b5-1 Trading Plan during the Restricted Period.

 

2. Legends; Stop Transfer Instructions.

(a) The Restricted Holder hereby consents to the placing of legends or the entry
of stop transfer instructions with the Parent’s transfer agent and registrar
against the transfer of the Restricted Securities, except in compliance with
this Agreement.

 

4



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) Pro Rata Release. In the event that any holder (other than the Restricted
Holder) of the Parent’s securities that is party to an agreement with the Parent
substantially similar to this Agreement is permitted by the Parent to sell or
otherwise transfer or dispose of shares of Parent Common Stock for value other
than as permitted by this Agreement, the same percentage of shares of Parent
Common Stock held by the Restricted Holder (the “Pro-rata Release”) shall be
immediately and fully released on the same terms from any remaining restrictions
set forth herein; provided, however, that such Pro-rata Release shall not be
applied in the event of (i) permission granted to any equity holder by the
Parent to sell or otherwise transfer or dispose of shares of Parent Common Stock
for value in an amount less than or equal to $1,000,000 in aggregate value of
Parent Common Stock in respect of such party, or (ii) any underwritten public
offering of Parent Common Stock, whether or not such offering is wholly or
partially a secondary offering of Parent Common Stock during the six-month
restricted period (the “Underwritten Sale”), provided that the Restricted
Holder, to the extent the Restricted Holder has a contractual right to demand or
require the registration of the Restricted Securities or otherwise “piggyback”
on a registration statement filed by the Parent for the offer and sale of Parent
Common Stock, is offered the opportunity to participate on a basis consistent
with such contractual rights in such Underwritten Sale.

(b) Other Agreements. Nothing in this Agreement shall limit any of the rights or
remedies of the Parent under the Merger Agreement, or any of the rights or
remedies of the Parent or any of the obligations of the Restricted Holder under
any other agreement between the Restricted Holder and the Parent or any
certificate or instrument executed by the Restricted Holder in favor of the
Parent; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Parent or any of the obligations of the Restricted Holder under this Agreement.

(c) Notices. All notices, consents, waivers, and other communications which are
required or permitted under this Agreement shall be in writing and will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a business day, or the next business day after the date of transmission, if such
notice or communication is delivered on a day that is not a business day or
later than 5:00 P.M., New York City time, on any trading day; (c) the date
received or rejected by the addressee, if sent by certified mail, return receipt
requested; or (d) seven days after the placement of the notice into the mails
(first class postage prepaid), to the party at the address, facsimile number, or
e-mail address furnished by the such party,

 

5



--------------------------------------------------------------------------------

If to the Parent:

 

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

Attn: Chief Financial Officer

Facsimile: (800) 417-3459

E-mail: ddchandler@viewray.com

  

With a copy (which copy shall not constitute notice hereunder) to:

 

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Mark Roeder

Facsimile: (650) 463-2600

E-Mail: mark.roeder@lw.com

 

If to the Restricted Holder:

 

To the address set forth on the signature page hereto.

  

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

(d) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California applicable to
agreements made and to be performed in such state.

(f) Waiver; Termination. No failure on the part of the Parent to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Parent in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other

 

6



--------------------------------------------------------------------------------

power, right, privilege or remedy. The Parent shall not be deemed to have waived
any claim arising out of this Agreement, or any power, right, privilege or
remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of the Parent; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given. If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.

(g) Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

(h) Further Assurances. The Restricted Holder hereby represents and warrants
that the Restricted Holder has full power and authority to enter into this
Agreement and that this Agreement has been duly authorized (if the Restricted
Holder is not a natural person), executed and delivered by the Restricted Holder
and is a valid and binding agreement of the Restricted Holder.

(i) Entire Agreement. This Agreement and the Merger Agreement collectively set
forth the entire understanding of the Parent and the Restricted Holder relating
to the subject matter hereof and supersedes all other prior agreements and
understandings between the Parent and the Restricted Holder relating to the
subject matter hereof.

(j) Non-Exclusivity. The rights and remedies of the Parent hereunder are not
exclusive of or limited by any other rights or remedies which the Parent may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).

(k) Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parent and the Restricted Holder.

(l) Binding Nature. This Agreement and all authority herein conferred are
irrevocable and shall survive the death or incapacity of the Restricted Holder
(if a natural person) and shall be binding upon the heirs, personal
representatives, successors and assigns of the Restricted Holder.

(m) Survival. Each of the representations, warranties, covenants and obligations
contained in this Agreement shall survive the consummation of the Merger.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above.

 

      RESTRICTED HOLDER: If an individual:       If an entity:         Print
Name of Entity: Sign:  

 

     

 

Print Name:                 By (sign):  

 

 

        Print Name: Signature (if Joint Tenants or Tenants in Common)        
Print Title: Address:        

 

       

 

       

 

       

[SIGNATURE PAGE TO THE LOCK-UP AGREEMENT]